MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 49 
Docket:	   Ken-16-89	
Argued:	   November	10,	2016	
Decided:	  March	16,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                          STATE	OF	MAINE	
                                                 	
                                                v.	
                                                 	
                                         WALTER	H.	RENFRO	
	
	
SAUFLEY,	C.J.	

         [¶1]		Walter	H.	Renfro	appeals	from	a	judgment	of	conviction	entered	by	

the	 trial	 court	 (Kennebec	 County,	 Benson,	 J.)	 after	 a	 jury	 found	 him	 guilty	 of	

operating	 under	 the	 influence	 (Class	 B),	 29-A	 M.R.S.	 §	2411(1-A)(D)(2)	

(2016).1		Renfro	argues	that	the	trial	court	abused	its	discretion	in	excluding,	

pursuant	to	M.R.	Evid.	403,	the	finding	of	an	administrative	hearing	examiner	

that	Renfro’s	Intoxilyzer	test	results	were	unreliable	due	to	improper	pre-test	

observation	 by	 police.2	 	 We	 conclude	 that	 the	 court	 did	 not	 abuse	 its	

discretion	and	affirm	the	judgment.	


   1	 	 Title	 29-A	 M.R.S.	 §	 2411(1-A)(D)(2)	 (2016)	 includes	 a	 revision,	 made	 after	 the	 time	 of	 the	

crime,	that	corrected	a	statutory	cross-reference.		See	R.R.	2015,	ch.	2,	§	18.	
    2	 	 Renfro	 also	 argues	 that	 the	 court	 abused	 its	 discretion	 in	 denying	 his	 motion	 for	 mistrial	

through	which	he	challenged	prosecutorial	closing	arguments	as	impermissibly	shifting	the	burden	
of	 proof	 to	 him.	 	 We	 discern	 no	 abuse	 of	 discretion	 or	 prejudice	 to	 Renfro,	 especially	 given	 the	
                                                                                                                  2	

                                             I.		BACKGROUND	

	       [¶2]	 	 “When	 the	 evidence	 is	 viewed	 in	 the	 light	 most	 favorable	 to	 the	

State,	 the	 jury	 was	 entitled	 to	 find	 the	 following	 facts	 beyond	 a	 reasonable	

doubt.”		State	v.	Kendall,	2016 ME 147,	¶	2,	148 A.3d 1230.		On	November	1,	

2013,	at	about	10:45	p.m.,	an	officer	of	the	Waterville	Police	Department	and	a	

police	trainee	stopped	a	vehicle	driven	by	Walter	Renfro	in	a	residential	area	

of	Waterville	after	the	tires	of	the	vehicle	squealed	upon	acceleration	up	a	hill.		

The	vehicle	almost	struck	the	curb	while	making	a	right	turn	before	pulling	to	

the	side	of	the	road.			

	       [¶3]		When	observed	after	the	stop,	Renfro	exhibited	multiple	indicia	of	

intoxication,	which	the	officer	further	confirmed	through	field	sobriety	tests.		

The	 officer	 and	 trainee	 took	 Renfro	 into	 custody	 and	 drove	 him	 to	 the	

Waterville	 Police	 Department,	 where	 the	 officer	 administered	 an	 Intoxilyzer	

test.		The	Intoxilyzer	returned	a	result	of	0.17	grams	of	alcohol	per	210	liters	

of	breath.		

	       [¶4]		Renfro	was	ultimately	charged	by	indictment	with	both	operating	

under	 the	 influence,	 29-A	 M.R.S.	 §	2411(1-A)(D)(2),	 and	 operating	 beyond	 a	



court’s	 complete	 and	 accurate	 jury	 instructions.	 	 See	 State	 v.	 Frisbee,	 2016 ME 83,	 ¶	 12,	 140 A.3d
1230;	State	v.	McBreairty,	2016 ME 61,	¶	25,	137 A.3d 1012;	State	v.	Lowe,	2015 ME 124,	¶	20,	124
A.3d 156.	
                                                                                          3	

license	 condition	 or	 restriction	 (Class	 E),	 29-A	 M.R.S.	 §	1251(1)(B)	 (2016).		

Although	 he	 moved	 to	 suppress	 evidence	 obtained	 as	 a	 result	 of	 the	 traffic	

stop	and	moved	in	limine	to	exclude	the	Intoxilyzer	results	as	unreliable,	the	

court	(Mullen,	J.)	denied	the	motions	after	an	evidentiary	hearing.	

	     [¶5]		The	State	moved	in	limine	to	exclude	as	irrelevant	any	evidence	of	

an	 administrative	 hearing	 held	 by	 a	 hearing	 examiner	 for	 the	 Department	 of	

the	 Secretary	 of	 State,	 including	 the	 examiner’s	 decision	 to	 rescind	 Renfro’s	

license	 suspension	 due	 to	 the	 arresting	 officer’s	 failure	 to	 observe	 Renfro	

properly	 during	 the	 fifteen	 minutes	 before	 he	 administered	 the	 Intoxilyzer	

test.		See	29-A	M.R.S.	§	2485(1)	(2016).		Renfro	moved	in	limine	to	admit	the	

hearing	results.		Those	motions	were	not	decided	before	trial.			

	     [¶6]	 	 The	 court	 (Benson,	 J.)	 held	 a	 jury	 trial	 in	 December	 2015	 on	 the	

OUI	 charge	 after	 Renfro	 waived	 his	 right	 to	 a	 jury	 trial	 on	 the	 count	 for	

operating	 beyond	 a	 license	 condition	 or	 restriction.	 	 The	 State	 offered	

testimony	from	the	officer	who	arrested	Renfro	and	showed	the	jury	a	video	

recording	of	Renfro’s	Intoxilyzer	testing.			

	     [¶7]	 	 In	 addition	 to	 other	 efforts	 to	 challenge	 the	 officer’s	 credibility,	

Renfro	 sought	 to	 cross-examine	 the	 officer	 about	 the	 hearing	 examiner’s	

decision	 rescinding	 Renfro’s	 license	 suspension.	 	 The	 court	 did	 not	 allow	
                                                                                        4	

Renfro	 to	 present	 evidence	 of	 the	 outcome	 of	 the	 administrative	 hearing	

because	it	found	that,	although	the	evidence	was	relevant,	the	probative	value	

of	the	hearing	examiner’s	decision	was	substantially	outweighed	by	the	risk	of	

unfair	prejudice.		See	M.R.	Evid.	403.		The	trial	court	explicitly	noted	that	the	

jury	would	be	tempted	to	substitute	the	judgment	of	the	hearing	examiner	for	

the	jury’s	own	independent	judgment.		Renfro	was	allowed	to	cross-examine	

the	 officer	 about	 how	 he	 had	 been	 “criticized”	 for	 his	 observation-period	

practices	in	another	proceeding,	and	Renfro	was	allowed	to	play	a	video	of	the	

same	 officer,	 three	 or	 four	 days	 after	 he	 had	 been	 “criticized,”	 more	 closely	

observing	another	test	subject	before	she	blew	into	the	Intoxilyzer.			

	     [¶8]		The	jury	found	Renfro	guilty	of	OUI,	and	the	court	found	him	not	

guilty	 of	 operating	 beyond	 a	 license	 condition	 or	 restriction.	 	 After	 a	

sentencing	 hearing,	 and	 based	 on	 Renfro’s	 stipulation	 to	 his	 previous	

conviction	 of	 “a	 Class	 B	 or	 Class	 C	 crime	 under	 this	 section,”	 29-A	 M.R.S.	

§	2411(1-A)(D)(2),	the	court	sentenced	Renfro	to	five	years	in	prison,	with	all	

but	 18	 months	 suspended,	 and	 three	 years	 of	 probation.	 	 See	 id.	

§	2411(5)(D-2).	 	 The	 court	 ordered	 him	 to	 pay	 fines,	 surcharges,	 and	

assessments	 totaling	 $2,585.	 	 See	 id.	 	 Renfro	 timely	 appealed.	 	 See	 15	M.R.S.	

§	2115	(2016);	M.R.	App.	P.	2.		
                                                                                                    5	

                                         II.		DISCUSSION	

	       [¶9]		The	Maine	Rules	of	Evidence	generally	authorize	the	admission	of	

relevant	evidence.		See	M.R.	Evid.	402.3		The	court	determined	that	the	hearing	

examiner’s	decision	concerning	the	propriety	of	the	breath	testing	procedures	

was	relevant.		Although	that	determination	could	be	subject	to	challenge,	the	

State	does	not	dispute	that	ruling.		Accordingly,	we	do	not	address	relevance	

further.		See	M.R.	Evid.	401,	402.4		Instead,	the	question	before	us	is	whether	

the	 court	 abused	 its	 discretion	 in	 excluding	 that	 evidence	 because	 “its	

probative	 value	 [was]	 substantially	 outweighed	 by	 a	 danger	 of	 .	 .	 .	 unfair	

prejudice.”	 	 M.R.	 Evid.	 403.	 	 “Prejudice,	 in	 this	 context,	 means	 an	 undue	

tendency	 to	 move	 the	 fact	 finders	 to	 decide	 the	 issue	 on	 an	 improper	 basis	

.	.	.	.”		State	v.	Dean,	589 A.2d 929,	934	(Me.	1991)	(quotation	marks	omitted).	

	       [¶10]		“The	trial	court	has	broad	discretion	in	determining	whether	the	

probative	value	of	evidence	is	outweighed	by	the	risk	of	unfair	prejudice	.	.	.	.”		

State	 v.	 Roman,	 622 A.2d 96,	 100	 (Me.	 1993)	 (quotation	 marks	 omitted);	 see	

M.R.	 Evid.	 403.	 	 The	 court	 did	 not	 abuse	 that	 discretion	 in	 balancing	 any	

probative	 value	 of	 Renfro’s	 proffered	 evidence	 against	 the	 significant	 risk	 of	

    3		“Evidence	is	relevant	if:	(a)	It	has	any	tendency	to	make	a	fact	more	or	less	probable	than	it	

would	be	without	the	evidence;	and	(b)	The	fact	is	of	consequence	in	determining	the	action.”		M.R.	
Evid.	401.	
    4		Nor	do	we	address	the	potential	hearsay	implications	of	the	proposed	evidence.	
                                                                                             6	

unfair	 prejudice.	 	 The	 court	 recognized	 the	 real	 potential	 for	 the	 jury	 to	

substitute	 the	 decision	 of	 the	 hearing	 examiner—reached	 in	 a	 different	

context,	 based	 on	 a	 different	 standard	 of	 proof,	 and	 applying	 a	 relaxed	

evidentiary	 standard—for	 its	 own	 weighing	 of	 the	 evidence	 admitted	 in	 the	

criminal	 trial	 to	 determine	 whether	 the	 State	 proved	 the	 elements	 of	 OUI	

beyond	 a	 reasonable	 doubt.	 	 Compare	 5	M.R.S.	 §	 9057(2)	 (2016),	 and	 29-A	

M.R.S.	 §§	111,	 2484(3)	 (2016)	 (collectively	 providing	 that	 the	 standard	 of	

proof	 for	 a	 license	 suspension	 hearing	 is	 proof	 by	 a	 preponderance	 of	 the	

evidence	 and	 that	 the	 hearing	 is	 not	 governed	 by	 the	 Maine	 Rules	 of	

Evidence),	 with	 17-A	M.R.S.	 §	 32	 (2016)	 (providing	 that	 the	 elements	 of	 a	

crime	 must	 be	 proved	 beyond	 a	 reasonable	 doubt),	 and	 M.R.	 Evid.	 101(a)	

(providing	that	the	Maine	Rules	of	Evidence	apply	in	court	proceedings).	

	      [¶11]	 	 Furthermore,	 the	 “extent	 and	 scope	 of	 impeachment	 testimony	

lies	 within	 the	 limits	 of	 judicial	 discretion.”	 	 State	 v.	 Bennett,	 658 A.2d 1058,	

1062	 (Me.	 1995)	 (quotation	 marks	 omitted).	 	 The	 court	 allowed	 Renfro	 to	

mount	a	thorough	challenge	to	the	officer’s	administration	of	the	breath	test,	

including	by	generously	admitting	a	video	of	that	officer’s	later	practices	after	

the	 officer	 was	 “criticized”	 for	 the	 way	 he	 had	 observed	 test	 subjects.	 	 Thus,	

although	the	court	allowed	the	jury	to	hear	evidence	that	the	officer	had	been	
                                                                                          7	

“criticized”	and	changed	his	practices,	it	excluded	evidence	of	the	decision	that	

generated	 that	 criticism	 to	 avert	 the	 risk	 that	 the	 jury	 would	 substitute	 the	

hearing	examiner’s	decision	for	its	own.		For	the	same	reasons	that	it	did	not	

abuse	its	discretion	in	applying	Rule	403,	the	court	did	not	abuse	its	discretion	

in	limiting	the	scope	of	Renfro’s	impeachment	evidence.	

	      [¶12]	 	 Finally,	 by	 statute,	 criminal	 and	 administrative	 proceedings	 are	

insulated	 from	 each	 other:	 “The	 determination	 of	 facts	 by	 the	 Secretary	 of	

State	 is	 independent	 of	 the	 determination	 of	 the	 same	 or	 similar	 facts	 in	 an	

adjudication	 of	 civil	 or	 criminal	 charges	 arising	 out	 of	 the	 same	 occurrence.”		

29-A	 M.R.S.	 §	 2485(4)	 (2016).	 	 The	 court	 might	 therefore	 have	 abused	 its	

discretion	if	it	had	admitted	evidence	of	the	hearing	examiner’s	decision	with	

such	a	strong	potential	to	suggest	to	the	jury	that	it	should	substitute	another	

decision-maker’s	factual	findings	for	its	own.		Cf.	United	States	v.	MacDonald,	

688 F.2d 224,	 229-30	 (4th	 Cir.	 1982),	 cert.	 denied,	 459 U.S. 1103  (1983)	

(affirming	 the	 exclusion	 of	 a	 military	 investigation	 report	 as	 a	 public	 record	

because	 the	 credibility	 determinations	 could	 undermine	 the	 exclusive	

province	 of	 the	 jury	 to	 find	 the	 facts);	 State	 v.	 Huston,	 825 N.W.2d 531,	 539	

(Iowa	 2013)	 (vacating	 a	 judgment	 of	 conviction	 when	 the	 jury	 was	 given	

evidence	 of	 substantiation	 of	 child	 abuse	 by	 the	 Department	 of	 Human	
                                                                                                              8	

Services).	 	 The	 court	 properly	 determined	 that	 the	 probative	 value	 was	

substantially	 outweighed	 by	 the	 danger	 of	 unfair	 prejudice.	 	 See	 M.R.	 Evid.	

403.5	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	       	       	      	       	
	
Scott	F.	Hess,	Esq.,	(orally),	The	Law	Office	of	Scott	F.	Hess,	LLC,	Augusta,	for	
appellant	Walter	Renfro	
	
Maeghan	 Maloney,	 District	 Attorney,	 Francis	 J.	 Griffin,	 Jr.,	 Asst.	 Dist.	 Atty.	
(orally),	 and	 Ali	 F.	 Farid,	 Stud.	 Atty.,	 Office	 of	 the	 District	 Attorney,	 Augusta,	
for	appellee	State	of	Maine	
	
	
Kennebec	County	Superior	Court	docket	number	CR-2013-1039	
FOR	CLERK	REFERENCE	ONLY	




   5	 	 Renfro	 also	 contends	 that	 the	 evidence	 was	 admissible	 as	 evidence	 of	 subsequent	 remedial	

measures.	 	 See	 M.R.	 Evid.	 407.	 	 Rule	 403,	 however,	 authorizes	 the	 exclusion	 of	 evidence	 that	 is	
otherwise	admissible,	see	State	v.	Dean,	589 A.2d 929,	934	(Me.	1991),	and	therefore	our	review	of	
the	Rule	403	ruling	is	dispositive	here.